AO 245]3 (Rev. GS/l 5/20]8] Judgrnent in a Criminal Petty Case {Mod:'t`ied) Page l of l

UNITED STATES D-ISTRICT COURT
soUrHERN DISTRICT or cALIFoRNIA

United States of Arnerica .]`UDGMENT IN A CRIMINAL CASE
V_ (For Oi`fenses Committed On or Ai°cer November 1, 1987)

Candido ijera_-Hema_udez Case Number: 3:18-mj-23197-JLB

Marc Scott Levinson
Defen dam ’.s' A stamey

 

REGISTRATION NO. 81711298

THE DEFENDANT:
pleaded guilty to count(s) 1 cf Complaint

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

 

Title & Section Nature of Offense ' Count Number§sl
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
\:l The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

iXI Assessment: 310 WAIVED Fine: WAIVED
[Xl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
il Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change ofname, residence, or mailing address until all flnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of lmposition of Sentence

(M/Ug`-

HoNoRABLE mLLLAM v. GALLo
UNITED sTA'rss MAGISTRATE JUDGE

 

 

  

ute 19 2013

 
  

   

    
 
  

const
ctr-1 m ss 1)1%1?1\§[‘. CAUF€§SMA

    
 
 

SOUTHt:RN D'ESW fdic

BY 3.-18-mj-23197-JLB

 

